Citation Nr: 1037250	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active military service from July 1995 to April 
1998.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO).  

This case has previously come before the Board.  In May 2009, the 
issues of entitlement to service connection for PTSD and a left 
knee disorder were remanded to the agency of original 
jurisdiction (AOJ) for further development.  The case has been 
returned to the Board for further appellate review.  

The Board notes the claims of entitlement to increased ratings 
for the Veteran's service-connection right knee disability, 
neurological impairment of the right upper extremity, and 
degenerative disc disease of the cervical spine were denied in 
the May 2009 Board decision.  In correspondence received at the 
Board in June 2010, the issues of entitlement to increased 
ratings for the service-connected right knee disability, 
neurological impairment of the right upper extremity, and 
degenerative disc disease of the cervical spine were referenced.  
These issues are referred to the AOJ for the appropriate action.  

In addition, the Board notes that service connection for PTSD is 
herein established, and the July 2009 VA examiner opined that the 
Veteran's depressive disorder arose secondarily to PTSD.  The 
issue of entitlement to service connection for depressive 
disorder secondary to service-connected PTSD is referred to the 
AOJ.  

In March 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.  




FINDINGS OF FACT

1.  The competent evidence tends to establish that the Veteran's 
PTSD is related to service.  

2.  A chronic left knee disability was not manifest during 
service, arthritis was not manifest during service or within one 
year of separation from service, and a left knee disorder is not 
attributable to service or service-connected right knee status 
post right knee meniscectomy, or otherwise related to service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

2.  A chronic left knee disability was not incurred or aggravated 
in active service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The December 2002 
and October 2009 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded VA examinations, to include in April 2010.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 2007.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2009).  Service connection may also be granted for 
arthritis when it is manifested to a compensable degree within 
one year following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(f) (2009).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

I.  PTSD

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claim is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

The Veteran asserts that he has PTSD as a result of service.  
Having considered the record, the Board finds a relative 
equipoise in the evidence, and thus, a finding in favor of 
service connection for PTSD is supportable.

The Veteran contends that he developed PTSD due to stressful 
experiences during service in Bosnia, to include having witnessed 
a fellow service member being electrocuted when he climbed up on 
a train to check the equipment, having a child point an AK-47 at 
him, receiving incoming rounds, witnessing and smelling dead 
bodies in mass graves, and witnessing people stepping on 
landmines.  In that regard, his DD 214 lists his military 
occupational specialty (MOS) as FA Firefinder Radar Operator, and 
service personnel records reflect service in Bosnia.  To the 
extent that combat has been asserted, and while a July 1997 
Earnings and Leave Statement for the Veteran noted that his 1997 
taxable wages had been recomputed due to combat zone exclusion, 
the August 2007 rating decision reflects the AOJ's determination 
that the Veteran did not engage in combat with the enemy via 
notation of combat code "1."  Regardless, and while a noncombat 
veteran's claimed stressors must be corroborated, corroboration 
of every detail, including the veteran's personal participation, 
is not required; rather, the veteran only needs to offer 
independent evidence of a stressful event that is sufficient to 
imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 
124 (2002).

The August 1994 service entrance examination report shows that 
psychiatric examination was normal.  A December 1996 service 
treatment record reflects complaints of angry impulses and 
occupational stresses, and notes that counseling was desired.  In 
addition, and while the February 1998 separation examination 
report shows that psychiatric examination was normal, a 
depression screen in August 2001 was positive.  

A determination as to whether current disability is related to 
service requires competent evidence.  The Veteran is competent to 
report his symptoms and in-service experiences.  His lay 
statements alone, however, are not sufficient upon which to base 
a determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The Board notes that on July 13, 2010, VA published a final rule 
that amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor.  75 Fed. Reg. 39843 (July 13, 2010).  In that regard, 
the July 2009 VA examiner diagnosed PTSD based, in part, on 
findings of exposure to in-service stressors, nightmares of the 
in-service stressful events, avoidance of stimuli associated with 
in-service trauma, and concentration problems, irritability and 
sleep disturbance.  The examiner stated that it is more than 
likely that the Veteran's PTSD is a direct and causally related 
consequence of in-service trauma/stressors.  

In this case, there is competent evidence tending to establish 
that the Veteran's claimed stressors are related to his fear 
associated with exposure to hostilities during service and the 
July 2008 VA psychologist has confirmed that the claimed 
stressor(s) is adequate to support a diagnosis of PTSD, and the 
claimed stressor(s) is consistent with the places, types, and 
circumstances of the Veteran's service and that the Veteran's 
symptoms are related to the claimed stressor(s).  38 U.S.C.A. 
§ 1154(a).  Thus, a finding in favor of service connection is 
supportable.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.

II.  Left Knee

The Veteran asserts entitlement to a left knee disorder.  Having 
considered the evidence, the Board finds that service connection 
is not warranted.  

Initially, the Board finds substantial compliance with the May 
2009 remand.  Thus, the Board is able to proceed to a 
determination.  

Next, the Board notes that there has been no assertion of combat 
in regard to the left knee.  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.  

The Board notes that while the Veteran asserted, in an April 2003 
statement, that he underwent physical therapy for both knees 
during service, service treatment records reflect complaints in 
regard to the right knee, not the left knee.  The February 1998 
separation examination report shows that the lower extremities 
were normal and the initial documented complaints and findings in 
regard to the left knee are reflected in VA treatment records, 
dated in 2001.  

In regard to a nexus, there is both positive and negative 
evidence.  The Board notes that when faced with conflicting 
medical opinions, the Board must weigh the credibility and 
probative value of each opinion, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to the evidence, the Board also considers factors such 
as the health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The July 2003 VA examination report notes a history of right and 
left knee symptoms during service and the examiner stated, in 
pertinent part, as follows:

It would be my opinion that it is at least as 
likely as not that the left knee condition is 
related to the service-connected right knee 
condition.  Both conditions came on during 
service by the patient's report and his 
symptoms are similar.  I do not think the 
left knee condition was "caused" by the 
right knee per se.  I think it developed at 
the same time as the right knee condition.  

The Board recognizes that the examiner's opinion cannot be 
rejected solely because it is based upon a history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has held that a claims file review, 
as it pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for medical opinions, and 
that a medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The critical 
question is whether the medical opinion is credible in light of 
all the evidence.  In fact, the Board may reject a medical 
opinion that is based on facts provided by the veteran which have 
been found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran which formed 
the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).

In this case, it is apparent that the July 2003 VA examiner did 
not have benefit of review of the claims file, including the 
service records.  The Board notes that an opinion based upon an 
inaccurate factual basis is of diminished probative value, if 
any.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  In addition, 
a mere transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber happens 
to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Further, while a VA record notes x-ray examination of 
the knees in December 2001 showed mild narrowing, x-ray 
examination of the knees in January 2003 was noted to be normal.  
Regardless, such does not establish a chronic left knee 
disability was incurred in service or that arthritis was manifest 
during service of within the initial post-service year.  

Against this background is the April 2010 VA opinion.  The 
examiner stated that is less than likely that the Veteran's left 
knee patellofemoral syndrome is related to the right knee and is 
more than likely a naturally occurring patellofemoral disease.  
To the extent that aggravation has been asserted, the examiner 
stated that it is less than likely that there has been any 
aggravation of the left knee due to the service-connected right 
knee disability, noting other injuries to the knee, to include 
the Veteran's report of a strain of the ligaments in the left 
knee one year earlier.  

To the extent that the Veteran has attempted to establish 
continuity of symptomatology based on lay statements, to include 
his April 2003 statement in that regard, the Board finds such 
attempt to be inconsistent with the more probative record, to 
include the contemporaneous evidence showing a normal left lower 
extremity at separation, and the initial documented complaints in 
regard to the left knee in 2001.  

The Board notes that a determination as to whether a left knee 
disorder is related to service requires competent evidence. The 
Veteran is competent to report his symptoms.  As a layperson, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Barr v. Nicholson, 
21 Vet. App. 303 (2007). Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

In this case, the Board has accorded more probative value to the 
April 2010 VA opinion to the effect that it is less than likely 
that the Veteran's left knee patellofemoral pain syndrome is 
related to service.  The Board notes the examiner reviewed the 
claims file, and a  rationale was provided for the opinion based 
on reliable principles and sound reasoning.  In addition, the 
opinion is consistent with the contemporaneous service treatment 
records, which establish that the left lower extremity was normal 
at separation in February 1998.  Thus, the Board finds that the 
competent and probative evidence establishes that a chronic left 
knee disability, to include patellofemoral pain syndrome, was not 
manifest during service or within the initial post-service year 
of separation from service and that a left knee disorder, to 
include patellofemoral pain syndrome, is not attributable to in-
service disease or injury.

In sum, the competent and probative evidence does not establish a 
chronic left knee disability during service, arthritis was not 
shown during service or within the initial post-service year, and 
the competent and probative evidence does not establish a left 
knee disorder, to include patellofemoral pain syndrome, is 
related to service.  Thus, service connection is not warranted.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  


ORDER

Service connection for PTSD is granted.  

Service connection for a left knee disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


